Name: Commission Regulation (EEC) No 2024/85 of 22 July 1985 amending Regulation (EEC) No 147/85 laying down for the 1984/85 wine year detailed implementing rules for the distillation referred to in Article 41 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 85 Official Journal of the European Communities No L 191 /39 COMMISSION REGULATION (EEC) No 2024/85 of 22 July 1985 amending Regulation (EEC) No 147/85 laying down for the 1984/85 wine year detailed implementing rules for the distillation referred to in Article 41 of Regulation (EEC) No 337/79 implementation of the distillation operation referred to in Article 41 of Regulation (EEC) No 337/79 in calculating the quantities to be delivered for compul ­ sory distillation by members who had undertaken to contribute the grapes grown on part of their produc ­ tion area ; whereas, in order to attain the objectives assigned by the said Regulation, calculation of the quantities to be delivered for compulsory distillation by these members should be permitted on the basis of the yield of those part-areas of the holding in respect of which they have entered into a commitment to contribute the grapes grown thereon to the cooperative winery ; Whereas the amendments made to the detailed imple ­ menting rules on distillation by Commission Regula ­ tion (EEC) No 953/85 (*) and the complexity of certain calculations have prevented certain producers from complying with the date set in Article 7 ( 1 ) of Regula ­ tion (EEC) No 147/85 for notification of the quantities to be delivered ; whereas the producers should not be penalized for a delay for which they are not entirely responsible ; whereas it would seem desirable to accept notifications sent until 31 May 1985 at the latest, which measure would not call into question the smooth running of the distillation operations ; whereas the final date by which Member States are to commu ­ nicate to the Commission the volumes of wine to be distilled under that Regulation is set at 31 May ; whereas this Regulation introduces changes which will effect these volumes ; whereas, therefore, a new final date should be set for communicating the adjusted volumes ; Whereas the Management Committee for Wine has not delivered , an opinion within the time liAiit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (*), and in particular Articles 41 (7) and 65 thereof, Whereas the first indent of Article 3 (3) (b) of Commission Regulation (EEC) No 147/85 (3), as last amended by Regulation (EEC) No 1023/85 (4), lays down that, for producers in region 1 who do not provide the competent authorities, within the time limit specified in Article 7 (1 ) of that Regulation, with the information enabling the actual yield to be deter ­ mined, the percentage of table wine to be delivered for distillation shall be 50 % of their production as deter ­ mined by the competent authorities for that region ; Whereas, taking into account the yields obtained in the said region during the marketing year, the penalty provided for has proved to be too strict in relation to the quantities that should normally be delivered under the compulsory distillation operation ; whereas, in addition, in the region in question, a considerable number of producers have not discharged their obliga ­ tions with regard to the declaration, in particular as regards the yield obtained ; whereas this situation is, to a large extent, linked to the difficulties that have resulted from the introduction of a binding measure in a region that had never previously applied it and parti ­ cularly to the delay in the setting-up of the required administrative structures, in particular with regard to the distribution of crop and production declaration forms ; whereas these delays have been compounded by the difficulties resulting, for the producers, from the overlap between national rules on the protection of individual information and Community rules ; whereas, for all of these reasons, it seems advisable to adapt the penalty provided for in the first indent of Article 3 (3) (b) of the Regulation ; Whereas the cooperative wineries in region 1 have encountered special difficulties during the first year of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 147/85 is hereby amended as follows : 1 . In the first indent of Article 3 (3) (b), *50 %' is replaced by '20 %'.(') OJ No L 54, 5 . 3 . 1979, p. 1 . 0 OJ No L 89, 29 . 3 . 1985, p. 1 . 0 OJ No L 16, 19 . 1 . 1985, p. 25. O OJ No L 110, 23 . 4 . 1985, p. 14 . O OJ No L 102, 12. 4 . 1985, p. 19 . No L 191 /40 Official Journal of the European Communities 23 . 7. 85 3 (1 ) and (2), shall be communicated to the Commission before 31 July 1985.' Article 2 2. The following is added to Article 3 (4) (a) : 'However, where a member of a cooperative winery or a producer group in region 1 is committed to supply all the grapes grown on part of his produc ­ tion area at the time this Regulation comes into force, the yield to be considered may be that achieved on such a part-area.' 3 . In the first subparagraph of Article 7 ( 1 ) '30 April 1985' is replaced by '31 May 1985'. 4. The following subparagraph is added to Article 7 (2): 'However, the volume to be distilled under Article 3 (3) (b), broken down by the classes set out in Article This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 19 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1985. For the Commission Frans ANDRIESSEN Vice-President